Safety and interoperability of the community railroad system (debate)
The next item is the debate on the oral question to the Commission on the safety and interoperability of the Community railway system by Brian Simpson, on behalf of the Committee on Transport and Tourism - B7-0227/2009)
author. - Mr President, I rise on behalf of the Committee on Transport and Tourism to introduce this oral question which has been prompted by recent accidents in Italy and the Netherlands, both of which, sadly, had fatalities.
I think it right, however, to point out that rail is still one of the safest modes of transport and certainly it is the intention of my committee to do all that we can to ensure that this remains the case. Hence this oral question.
We here in the European Parliament have always taken rail safety very seriously. This has culminated in the recent Rail Safety Directive and follows on from a long line of railway initiatives and reports taken by Parliament over many years.
Yet we have a frustration born out of the inability over the years of both railway companies and national governments to act in key areas. This manifests itself when you examine key legislation and, in particular, the implementation of such legislation in international law, which has been at best patchy and at worst downright protectionist.
The Commission's own progress report on the implementation of the Rail Safety Directive says that national standards and rules are creating a barrier to a fully integrated rail system. This then poses the question as to whether those national rules are also compromising safety.
And what about interoperability in the rail sector? Are national barriers preventing progress in this area as well, or is there an unwillingness on the part of the rail industry to embrace the concept of interoperability?
Why is progress on ERTMS so slow and are we going to fail in our attempt to have the ECM scheme in place by the end of next year?
These are all questions that as a committee we seek answers to. And, allied to that, we would like to know from the Commission what national barriers and loopholes are currently halting progress on interoperability, and which Member States are the most obstructive.
Following on from that, will the Commission use any legal powers at its disposal to ensure compliance with Community law?
I know that the problems, particularly in regard to rail freight, but not exclusively in that area, lie firmly at the door of Council. I and my committee want to work with the Commission and the industry to develop a safe, integrated, interoperable railway network.
My committee is now beginning to question whether the safety side, particularly as it refers to freight wagons, is starting to be compromised by this failure to implement European legislation.
If this is so, then action is needed urgently. But action is also needed to deliver both integration and interoperability if passenger railways are to develop to their full potential and if rail freight is, frankly, to survive.
Mr President, ladies and gentlemen, before turning to the debate, I would like to make some essential introductory remarks.
Only when the technical investigations carried out by the independent Italian and Dutch bodies have pinpointed the exact causes of the accidents in Viareggio and in the Netherlands will we be able to draw specific conclusions with regard to possible improvements in Community legislation on the safety of rail transport.
Furthermore, as Mr Simpson highlighted, despite the two accidents, which we must obviously learn from in terms of rail safety - precisely to show our commitment on this, we organised a series of events which Mr Simpson also attended - I wish to stress that rail transport in Europe nevertheless offers an especially high level of safety compared with other means of transport.
Indeed, the report on the current first rail package, adopted by the Commission in 2006, and the latest statistics indicate that the opening up of the market to competition has not had any negative impact on the overall level of rail safety which, on the contrary, continues to improve. We must, however, be vigilant to ensure that this improvement continues, and we certainly cannot settle for the results already obtained. Liberalisation, in fact, means that the number of operators on our networks is continuing to grow, and we must therefore continually assess the quality of the operators present.
Following the Viareggio accident, the Commission and the European Railway Agency organised a large number of meetings with all the interested parties, and a short- and long-term plan of action was drawn up in order to reduce, as far as possible, the risk of such accidents happening again. The plan was adopted at the conference on rail safety organised - as I said earlier - by the Commission on 8 September 2009.
Turning to the specific question of the safety of freight wagons, particularly maintenance of their critical components such as axles, the European Railway Agency has created a task force composed of experts from industry and from national safety authorities, which has already met on three occasions.
The task force has a specific two-step work programme which requires results to be published in December 2009 and June 2010.
Step 1 consists of developing an urgent inspection programme to ascertain the state of the wagons in use as well as the quality of their axles. It is important, however, that these measures are not adopted in isolation at national level, but that they are coordinated at European level in order to obtain results accepted in all Member States.
In Step 2, the more general issue of wagon maintenance will be addressed in order to determine whether it is necessary to harmonise, and to what extent, the various elements of the maintenance system, namely technical standards, procedures and measuring and testing methods.
The International Wagon Regulations system, in force prior to the opening up of the market until 2006, gave national undertakings the responsibility and the freedom to determine all of these aspects. Such an absence of harmonised standards no longer seems acceptable in the new framework, which is governed by technical specifications for interoperability for wagons, and by the new private agreement, the General Contract of Use for Wagons, between technical wagon operators and railway undertakings.
With regard to certification of the entity in charge of maintenance, the European Railway Agency will do everything in its power to enable the Commission to comply with the timetable set out in the actual directive, and adopt the certification system by the end of 2010.
Far from being an additional obstacle for operators in the railway sector, the certification system, which will specify the criteria which must be met in order for a rail operator to be recognised as an entity in charge of maintenance, will open up opportunities which, until today, have been limited only to certain undertakings.
The national practices or shortcomings which hamper interoperability relate principally to the transition from the old system, governed by national railway monopolies, to the new system, brought in by the directives on interoperability and rail safety. The barriers in question are described in the communication adopted by the Commission in September.
In order to eliminate these barriers, in 2008, the Railway Agency began work on the cross-acceptance of rolling stock. In this connection, the agency is classifying all national standards on the basis of a harmonised list of technical parameters, before moving on to a comparison of the standards in the various Member States in order to establish the degree of equivalence. The goal is to do away with the practice, common in the railway sector, of resorting to national standards to obstruct the approval of rolling stock already approved by other States.
Furthermore, the tardiness of the Member States and industry in conforming to the new legal framework represents a further barrier to interoperability. Indeed, this tardiness is hindering the creation of a European railway area based on common harmonised standards, standards necessary to permit the optimum functioning of the market.
I have spoken for a long time, but there were a great many questions. I will now start to conclude.
As for the ERTMS, it is in place and has given positive results on over 2 000 kilometres. It is true that the original specifications had ambiguities which gave rise to different interpretations, but these ambiguities were eliminated in 2007. The Commission's Decision of 23 March 2008 made it compulsory to use this new version, known as '2.3.0d'.
The Member States and this sector are currently working to upgrade the train lines affected and the problem of incompatible applications at national level is therefore being resolved. All the new applications take the compatible standard as their basis.
The Commission, in line with its own commitments, will provide financial support for the sector to upgrade all the lines and trains already fitted with this system so that they are compatible with the new version. To this end, within the framework of the 2009 call for proposals, EUR 250 million was allocated for the ERTMS, part of which will be used specifically to update the relevant computer programs.
Mr President, Commissioner, you are right, the railway system is a very safe system when compared to other forms of transport. Alongside many positive elements, however, liberalisation has also brought with it a degree of poorer safety in the form of the fragmentation of individual companies, the separation of infrastructure and operations, the outsourcing of maintenance work and the leasing of materials and staff.
In my opinion, it must be ensured that the national safety authorities issue their safety certificates and authorisations in accordance with what is laid down by the European Railway Agency (ERA). Are there adequate controls? Is it ensured, for example, that the training of the staff, the certifications and the working conditions are properly monitored? What is the situation, in this regard, with respect to the introduction of a standardised Community certification? What is the situation with regard to the European train driver's licence? The efforts with regard to the European Rail Traffic Management System (ERTMS) must also be redoubled.
The recent implementation plan that you referred to must be binding and must not be delayed due to financial or national considerations. The efforts relating to the introduction of the Technical Specifications for Interoperability (TSI) must be continued and extended. This would represent huge progress, particularly in terms of the standardisation of materials, and would provide a higher degree of safety in relation to material maintenance.
Many of the most recent railway accidents and near-misses have been due to maintenance failings. The intensity, in particular, is being neglected on cost grounds, and maintenance intervals are being lengthened. What is the situation with regard to a Europe-wide certification system for maintenance works? I believe that everything possible must be done to prevent each individual Member State from turning back to its old rules and acting independently and in diverging ways. The border crossings between the individual Member States, in particular, represent a safety risk. How does the Commission intend to overcome this problem in the short term? I would also like to ask you to ensure that, when you make your evaluation, you do not forget the social aspects - they need to be taken into account.
Mr President, first of all, I would like to thank Mr Simpson just for asking his question, and to congratulate him, because his question has become the subject of our debate. It is a very late debate, at a late hour in the evening, but it is very good that we are having this debate. When the subject of the question was shown, we saw the words: context - the European railroad system. I venture to suggest here that at the moment, we still do not have a European railroad system.
Why not? Every railroad has its own technical standards. If they are electric railroads, it is either DC or AC. If it is AC, it is either 15 kV, or 30 kV, or 35 kV. I can tell you an interesting fact, which is especially appropriate in the presence of Mr Tajani. In the North-South system, there are two railroads which are similar - the one in Poland and the one in Italy. All of the others have differences between them. Therefore, Mr President, let us give the railroads a chance. Let us establish a truly European railroad system, even if this has to be done in spite of the almighty, national railroad carriers.
Mr President, ladies and gentlemen, safety is a sacred thing. It must be given absolute priority. What has happened in Berlin recently, where the suburban rapid rail system has gone to pieces as a result of profits being prioritised, must remain an absolutely exceptional case. What bombs and shells were unable to do in the war, we have had to experience for the last six months in Berlin. This state of affairs cannot go on.
Safety arguments are also often put forward when someone wants to stand in the way of competition. In such cases, safety arguments are created in order to completely prevent the opening up of networks, something that we actually regulated through legislation and made compulsory for every Member State as from 1 January 2007. You must intervene, therefore - the safety arguments must not be allowed to be abused.
Safety costs money, of course, but we need investment in the infrastructure and in safety. The money is available. I would remind everyone, for example, that the exemption from duty for kerosene costs European taxpayers EUR 14 billion every year. If you were to spend this money on safety, we would have a European railway market and guaranteed safety, which is the order of the day.
Mr President, ladies and gentlemen, in order to prepare for rail competition, the European directives have imposed the separation of the rail network and transport activities, thus prohibiting any kind of standardisation. The result: trains in France travel more slowly on the secondary network today than they did at the start of the 20th century. A third of the network is going to ruin through lack of resources to maintain it. All the railway unions, all the experts say that this situation will inevitably result in terrible accidents.
That is not enough, however. There is always a need for more profit. Thus, there is a willingness to sacrifice rail safety by prohibiting national safety rules that offer the greatest amount of protection for the sake of future minimum European regulations. Once again, the European general interest is being sacrificed for the sake of capitalist greed.
Thalys is the right model for Europe, as it is characterised by European rail cooperation that complies with the statutes protecting workers and with maximum safety rules. That is the total opposite of the unbridled competition imposed on rail users by the European directives. Indeed, to ensure the safety of rail users and residents alike in the face of hazardous freight transport, the European rail packages as a whole must be repealed.
(DE) Mr President, it is not actually astonishing. There is one thing that we can say, and that is that, where liberalisation and privatisation takes place, the numbers of accidents and incidents increase. The reason is obvious, as where there is a need to generate high profits, there are poorly paid employees; there is poorer training and gaining of qualifications, as this is costly; there are fewer controls, as controls cost money; and ultimately - we have seen this everywhere - when everything goes wrong, there are incredible costs involved for the public in clearing up the mess caused by liberalisation and privatisation.
We have gone down the wrong road here. Mr Bach believes it would be enough to investigate this thoroughly and to introduce better safety mechanisms. We took the wrong road and we should now return to a road that offers quality, security and efficiency. That road is certainly not further liberalisation. It is the opposite route.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to make just two observations.
I think that we ought not to argue about greater privatisation, competition or what have you. It is clear that the logic of rushing to reduce costs is a negative factor in terms of safety standards. When there are attempts to reduce costs because a major competition mechanism is launched, it is inevitable that safety standards should fall.
The real issue is that I believe the Commission ought to initiate a more rigorous phase based around a more strategic role for the European Railway Agency. It ought to take on a role of greater coordination, control and supervision over the national safety agencies, and it ought to do so in a much speedier manner precisely because of the differences between the various countries, which my fellow Members have already alluded to, regarding contradictions between national and European legislation. In my view, there are huge delays on this aspect.
The model ought to be that of the European Aviation Safety Agency, and it should have the same binding powers over actions and enforcement. If there is a call to be made to the Commission today, it is that it should move more swiftly in this direction.
The Commissioner has said that we need to wait for the results of the investigations into the accidents. On the contrary, I believe that these results will add nothing to the existing situation.
Another element, Commissioner, which probably does not fall within your sphere of responsibilities, and which is probably also outside the scope of this evening's debate, is that, all too often, the legislation as a whole does not ensure that anyone suffering loss or damage as a result of a railway accident - given that the rate of railway accidents is still low - receives immediate acknowledgment from the person bearing liability for it.
Mr President, it has been stated that EUR 200 million was spent on this area in 2009. I wonder, would the Commission consider only funding, from a safety and interoperable point of view, rail systems that are operated electrically, and phase out over a period of time diesel-guzzling locomotives - I know in my own country all the rail systems are operated thus - and set a target date to have safe, interconnected and environmentally friendly rail systems across the entire European Union?
(RO) Mr President, Commissioner, the safety of rail transport depends on the investment made in maintaining and modernising the rail infrastructure and rolling stock. Lack of this investment will increase the number of rail accidents.
Investment in the railway system must become a priority, both at Community level, via the TEN-T budget and the Structural Funds, and at Member State level, through national allocations and the cofinancing of priority projects for trans-European transport. The interoperability of railway systems is vital. Appropriate pay for staff and the provision of training and testing for workers in the railway sector are also essential.
Railway accidents have occurred in Romania too during the last year. The eastern part of the European Union requires substantial investment in railway transport to be able to maintain and modernise the existing infrastructure and develop it. The extension of priority projects 6 and 17 to Bucharest and Constanţa, the construction of a rail corridor for freight transport on this route, as well as the implementation of the ERTMS, should become priority TEN-T projects.
Mr President, ladies and gentlemen, I believe that many answers to the requests made during this debate were given at the conference on railway safety held on 8 September, which I convened immediately after the accidents in Viareggio and the Netherlands, precisely to give a signal regarding the strong commitment on the part of the Commission and the European institutions to take action in the very sensitive sector of railway safety.
As you know, representatives of all the institutions, Parliament and the Council were invited to the conference. All the issues at the heart of this evening's debate were examined, starting with the issue of the agencies and the European Railway Agency.
I share the position of Mr Milana, because during the conference itself, I proposed that greater powers be given to the European Railway Agency. I am therefore in full agreement. However, we need to change the rules of the game and I undertake, for as long as I remain Commissioner for Transport, to move towards the European Railway Agency being able to function along the same lines as the European Maritime Safety Agency or the European Aviation Safety Agency.
Another subject that we dealt with during that day of work, in which relatives of the victims also participated, is the liability of operators in the transport chain and thus, the question of the rights of those who are involved in rail accidents. With regard to passengers' rights in the rail sector, there is legislation that will enter into force on 3 December this year.
The Commission is also looking at aspects relating to victims other than passengers, namely those who are not passengers but are victims of accidents such as the Viareggio accident, caused by an explosion or a train derailment, and it is assessing what responses might be given to this problem.
The Commission has thus taken strong action in the rail safety sector, which it considers to be a priority, including in relation to the certification of staff. The EU has already adopted Directive 2007/59/EC on the certification of train drivers, and the European driving licence for train drivers already exists: it will enter into force on 3 December this year.
With regard to the social aspects that have been raised, there is the social dialogue committee which, in 2005, discussed an agreement on working time for international traffic.
With regard to maintenance and more environmentally friendly rail transport systems, I believe that we need equipment to be modernised and effective maintenance. As I confirmed in my reply to the question, I believe that the ERTMS system is an important project from the technological viewpoint, in which the European Commission has invested with a view to making all transport in the rail sector safer. I believe that this is an important element which should not be forgotten.
The debate is closed.
Written statements (Rule 149)
With regard to the issue being discussed, I believe that it is important to note that in relation to the ECM (Entity in Charge), the owner or operator must be specified in every case so that we can reduce the risk of accidents. Furthermore, we should consider, as is the well-known practice in France, raising the issue as well of the legal entities' criminal liability so that a greater role can be given to safety as part of the legal entities' management role.
When strategic decisions are made at company manager or owner level, profit must never take priority to the detriment of people's safety and their lives. If a mass accident occurs due to the reckless and risky management practices of the company in charge, the legal entity can rightly be held accountable. Otherwise, only the senior manager leaves the company early, accepting the large bonuses and severance packages which are well-known nowadays, so that, in the end, only the train driver goes to prison.
The fate of the company must be linked to that of the manager and workers as well so that a safe service of suitable quality can be guaranteed, particularly in the state service sector. I would like to ask the Commission the following question: what kind of proposal does it want to submit so that it can enforce not only civil (compensation) liability but criminal liability as well with regard to negligent service providers?